         Case 1:17-cr-00391-PGG Document 132 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                      ORDER
               -against-
                                                                  18 Cr. 37 (PGG)
 MICHAEL VOLLER,

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                   WHEREAS, with the defendant’s consent, his guilty plea allocution was taken

before a United States Magistrate Judge on November 13, 2017;

                   WHEREAS, a transcript of the allocution was made and thereafter was

transmitted to this Court; and

                   WHEREAS upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

Dated: New York, New York
       November 20, 2020

                                               SO ORDERED.


                                               ________________________________
                                               Paul G. Gardephe
                                               United States District Judge
